DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant describes characteristics of the sticker in terms of being “recyclable”, “thermal stability to more than…degrees”, “vacuum stable” but has not set forth any specific material or materials that the sticker is made up of i.e. has not disclosed what material the sticker can be made of to have any and/or all of the above characteristics. As such, these claims lack enablement. If a specific material or material for the sticker is/are set forth in the specification having these characteristic features then it is suggested that applicant . 
Claims 1-4, 6, 11, 13-14 and 20 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, applicant is claiming “A method for producing a semi-finished lens” but then in the first step claims “providing a semi-finished spectacle lens” i.e. it’s already provided and therefore already produced. If having the lens produce a semi-finished spectacle lens is intended as a limitation then the method cannot start with the first step of providing the end product i.e. “providing a semi-finished spectacle lens”. The inconsistency renders the claim vague and indefinite. Additionally, the claim ends with merely an “identification step” i.e. “uniquely identifying…” and does not claim any lens being produced. If having the method produce a spectacle lens (or produce a semi-finished spectacle lens) is intended then this needs to be claimed with greater clarity and particularity.  For purposes of examination, the assumed meaning is “A method of producing a spectacle lens comprising: providing a semi-finished spectacle lens…uniquely identifying the semi-finished spectacle lens by the unique code, using the information in the embossed code and the information in the unique code in producing the spectacle lens”. 
	With respect to claim 2, applicant is claiming “A method for producing a semi-finished lens” but then in the first step claims “providing a semi-finished spectacle lens” producing a spectacle lens comprising: providing a semi-finished spectacle lens…reading out the embossed code from a second side of the semi-finished spectacle lens, using the information in the embossed code and the information in the unique code in producing the spectacle lens”. 
	With respect to claims 2-3, the claimed “at least one control region” is vague and indefinite. Specifically, neither the specification nor the claims explain what is meant by “a control region”. For purposes of examination, based upon what is disclosed in the specification, the assumed meaning is “a reference region” i.e. a region that provides some form of location referencing for further treatment of the lens. 
 	With respect to claim 3, applicant is claiming “A method for producing a semi-finished lens” but then in the first step claims “providing a semi-finished spectacle lens” i.e. it’s already provided and therefore already produced. If having the lens produce a semi-finished spectacle lens is intended as a limitation then the method cannot start with the first step of providing the end product i.e. “providing a semi-finished spectacle lens”. The inconsistency renders the claim vague and indefinite. Additionally, the claim producing a spectacle lens comprising: providing a semi-finished spectacle lens…wherein the sticker…to a center of the semi-finished spectacle lens, using the information in the embossed code and the information in the unique code in producing the spectacle lens”. 
	With respect to claims 3 and 11, while the claimed “angular accuracy” is being described in terms of being accurate “relative to center of the semi-finished spectacle lens”, the claimed “positioning accuracy” does not claim what it is accurate relative to i.e. how is the accuracy being determined. The lack of clarity renders the claim vague and indefinite. From what is disclosed in the specification, the assumed meaning is “with a positioning accuracy selected from the group consisting of…and ±20um relative to a center of the semi-finished spectacle lens, and an angular accuracy selected from…relative to a center of the semi-finished spectacle lens”. 
 	With respect to claim 4, the preamble of “The method for producing a semi-finished spectacle lens” is vague and indefinite for the same reasoning set forth above with respect to claim 1. Specifically, claim 1, from which it depends, has the first limitation of “providing a semi-finished spectacle lens” and the inconsistency is vague and indefinite. 
	With respect to claim 6, the claimed “assigning the code of the tool mold and the unique code of the sticker” is vague and indefinite. It is not clear what is meant by assigning a correlation between the code of the tool mold and the unique code of the sticker”. 
	With respect to claim 13, the claimed “the sticker is made of a material which is recyclable together with the lens material” is vague and indefinite. It is not clear if applicant is claiming that both the sticker and the lens are made of recyclable material or if applicant is instead claiming that just the sticker is made out of a recyclable material but is being formed at the same time as the lens (which need not be of a recyclable material) i.e. “made together with the lens material”. Additionally, it is not clear if applicant is using recyclable in its standard meaning of “made of a reusable material”. Specifically, when read in light of the specification, applicant describes “recyclable” as “permitting surface processing on the lens being performed without having to first remove the sticker” (such as paragraph 0096 of the specification) which does not require reusable i.e. “green” materials. For the above reasons the claim is vague and indefinite. For purposes of examination, the assumed meaning is “wherein the sticker is made of a material such that surface processing of the semi-finished spectacle lens can be performed without having to first remove the sticker from the lens”. 
	With respect to claim 14, “selected from the group consisting of more than 1000 C, more than 1150C, more than 1300 C” is vague and indefinite. It is not clear what the “more than 1150C, more than 1300 C” is adding as a limitation since to be more than 115 or more than 130, the stability must inherently be more than 100. As such the lower limit is not clear rendering the claim vague and indefinite. For purposes of examination the assumed meaning is “the sticker has a thermal stability of more than 1000C”. 
A method of using a detachable sticker…”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levraud al publication number 2012/0314186. 
With respect to claim 20, Levraud discloses a detachable sticker (fig 4, “28”, paragraph 0177 the memory mark “28” as a sticker stuck on the lens and the sticker can inherently be “detachable” by peeling, chemical processing, mechanical removement); for identifying a semi-finished spectacle lens in manufacturing (paragraphs 0063, 0193-. 
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Carmon et al publication number 2017/0299886. 
With respect to claim 20, Carmon discloses a detachable sticker for identifying a semi-finished spectacle lens (0010, 0020, 0036, 0045, 0127). Specifically, Carmon discloses that a lens rim feature can be applied to a semi-finished lens as a removable sticker (abstract, paragraph 0045). Carmon further discloses that the lens rim feature can be any unique customized feature devised by the potential user (paragraph 0127). Additionally, any individualized design devised by the potential user will uniquely identify the lens and can be considered as a “unique code”. This unique customization will provide a unique identification of the semi-finished spectacle lens. The limitations of the semi-finished spectacle lens as having an embossed code and limitations of the sticker being applied on the semi-finished spectacle lens such that the sticker at least partially covers the embossed code are limitations directed to the intended use of the claimed detachable sticker. It has been held that a recitation with respect to the manner in which . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum 5,219,497. 
With respect to claim 1, Blum discloses a method for producing a semi-finished spectacle lens (abstract, column 14, lines 33-41); the semi-finished spectacle lens having an embossed code (column 1, lines 27-37, column 3, lines 16-26, column 13, lines 32-52). Blum does not specifically disclose applying a sticker with a unique code that uniquely identifies the lens to cover the code. However, applicant is broadly claiming “applying a sticker”, “unique code” and “uniquely identifying the lens”. It would be obvious to one of ordinary skill in the art at the time of the effective filing for an 
With respect to claim 5, one can apply a post-it note to the lens at any point in its processing and therefore can inherently attach the note before carrying out surface processing. 
With respect to claim 9, it is well known in the art of ophthalmic lenses to have one or more embossed codes formed into various portions of the peripheral portion of the lens during manufacturing, such as into the edge of the lens and such edged embossed code would not overlap the sticker i.e. the sticker would at least partly leave free the additional embossed code.  
With respect to claim 10, since the embossed code can be on one side of the lens and the post-it note on the second side, (with the sticker at least partly covering the embossed code along the optical axis of the lens) then inherently the sticker can be read from one side of the lens and the embossed code from the second side of the lens. 
With respect to claim 12, Blum discloses the semi-finished spectacle lens as claimed (see rejection of claim 1 above). 

With respect to claims 17-19, since it is the job of the optician to process the lens and to process defects out of the lens then it would obvious to provide any reminding information to a post-it note including information as to prescription (“information about a potentially usable region”), information about a noted defect that requires specific attention (“location of defects”), the name of the manufacturer (“authenticity”), information as to any coloring of the lens (“color coding”). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the post-it note reminding the optician of the prescription of the lens and/or of a defect requiring additional processing, and or the name of the manufacturer and/or coloring information of the lens for the purpose of properly identifying that specific lens and/or applying the requiring processing to that specific lens. 
With respect to claim 20, Blum discloses and makes obvious the limitations therein for the same reasoning set forth in the rejection of claim 1 above. 
Claims 1, 5, 9-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmon et al publication number 2017/0299886 in view of Ito publication number 2005/0046792. 
With respect to claim 1, Carmon discloses the limitation therein including the following: a method for producing a spectacle lens (paragraph 0009); comprising providing a semi-finished spectacle lens (abstract, adding the “lens rim features” to a semi-finished spectacle lens); applying a sticker having a unique code to the semi-
	With respect to claim 1, Carmon discloses as is set forth above but does not disclose the claimed embossed code nor the sticker at least partly covering the embossed code. As admitted to in applicant’s specification (paragraphs 0012-0014), and as taught by Ito, it is known to have coded information embossed into a peripheral region of a lens to provide a subsequent semi-finished lens having information specific to the lens encoded in the periphery thereof (abstract, fig 2A, 3, paragraph 0130). As set forth above, Carmon discloses that the lens rim feature which can be in the form of a sticker that can be applied to the entire peripheral portion of the lens which would then inherently cover at least a portion if not all of the embossed code also in the periphery of the lens. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Carmon having a sticker with a unique code that is formed in the entire peripheral portion as at least partly covering an embossed code since as admitted to in applicant’s specification, and as taught by Ito, it is known to have coded information embossed into a peripheral region of a lens to provide a subsequent semi-finished spectacle lens having information specific to the 
	With respect to claim 5, Carmon as modified by Ito disclose and teach as set forth above and Carmon further discloses applying the sticker before carrying out surface processing a surface of the lens (abstract i.e. the rim feature i.e. the sticker can be added when the lens is in a semi-finished state).  
	With respect to claim 9, Carmon as modified by Ito disclose and teach as set forth above and it is well known in the art of ophthalmic lenses to have one or more embossed codes formed into various portions of the peripheral portion of the lens during manufacturing, such as into the edge of the lens and such edged embossed code would not overlap the sticker i.e. the sticker would at least partly leave free the additional embossed code.  
	With respect to claim 10, Carmon discloses as is set forth above and further discloses that the sticker can be on either surface of the lens (paragraphs 0020, 0044).  
Since the unique code and the embossed code can be on opposite surfaces (and overlapping in the direction of the optical axis of the lens), it would then be inherent that the unique code can be read from one side of the lens and the embossed code from the second side of the lens. 
	With respect to claim 12, Carmon as modified by Ito disclose and teach of a semi-finished spectacle lens as claimed (see rejection of claim 1 above). 
	With respect to claim 13, Carmon as modified by Ito disclose and teach as set forth above and Carmon further discloses the sticker made of a recyclable material to the extent this is understood (paragraph 0045). 

	With respect to claim 16, Carmon as modified by Ito disclose and teach as set forth above and Carman further discloses the sticker as semi-transparent (paragraph 0045). 
Claims 1-2, 4-5, 9-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levraud et al publication number 2012/0314186 in view of Ito publication number 2005/0046792. 
With respect to claim 1, Levraud discloses the limitation therein including the following: a method for producing a spectacle lens (abstract, paragraphs 0087, 0102, 0199); comprising providing a semi-finished spectacle lens (abstract, paragraphs 0087, 0102, 0199, the lens still requiring edge shaping by a shaper appliance i.e. a “semi-finished” lens as defined in applicant’s specification); applying a sticker having a unique code to the semi-finished spectacle lens (fig 4, “28”, paragraphs 0021, 0069, 0149, 0177, 0193). Specifically, Levraud discloses that the “memory mark” labeled as “28” in fig 4 can be in the form of sticker that can be bar code storing unique information about the lens including information required by the lens edge shaper i.e. the mark being applied to a pre-edged lens i.e. a “semi-finished lens” as defined in applicant’s specification. Levraud discloses the sticker as being applied toward the periphery of the 
	With respect to claim 1, Levraud discloses as is set forth above including that the memory mark is fairly large and can be applied to either side of the lens preferably in a peripheral portion (fig 4, abstract, 0021, 0023). Levraud does not disclose the lens further comprising an embossed code with the sticker at least partially covering the embossed code. As admitted to in applicant’s specification (paragraphs 0012-0014), and as taught by Ito, it is known to have coded information embossed into a peripheral portion of a semi-finished spectacle lens for the purpose of providing information relevant to the manufacturer or manufacturing process (abstract, fig 2A, 3, paragraph 0130). As stated above, Levraud discloses that the sticker can be applied to either surface and in a peripheral portion of the lens. As such, it would be obvious to one of ordinary skill in the art, at the time of the effective filing, to have the embossed code as taught by Ito in a peripheral region on one side of the lens and to have the sticker of Levraud in the periphery region of the second surface of the lens with at least portions overlapping as viewing along the optical axis of the lens, since it is disclosed and taught that the codes should be in peripheral portions of the lens, since it is disclosed and taught that the codes can be on differing surfaces of the lens and therefore whether they overlap or not as viewed along an optical axis of the lens would be an obvious matter of design choice. Specifically, they could overlap as viewed along the optical axis of the lens each being read from different sides of the lens without interfering with the other as an obvious matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of 
	With respect to claim 2, Levraud and Ito disclose and teach as is set forth above and Levrand further discloses that the sticker can be a reference for at least one control region (as this is understood, paragraph 0063, 0069). Since the unique code and the embossed code can be on opposite surfaces, it would be obvious to one of ordinary skill in the art at the time of the effective filing to read the unique code from one side of the lens and the embossed code from the second side of the lens for the same reasoning set forth above with respect to claim 1. 
	With respect to claim 4, Levraud and Ito disclose and teach as is set forth above and Levraud further discloses forming the semi-finished spectacle lens by molding 
	With respect to claim 5, applicant is not necessarily claiming the processing of the same surface have the sticker. Instead, applicant is claiming the first processing of one surface and then the application of the sticker. As such, one could apply the sticker first to one surface and then process the second surface without interfering with the sticker. As such, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to first apply the sticker to surface and then process the second surface since the application of the sticker would not interfere with the processing of the second surface for the purpose of providing the required processing on a surface of the lens. 

	With respect to claim 10, Levraud as modified by Ito disclose and teach as set forth above and the claimed reading out the unique code from one side of the lens and reading out the embossed code from the second side of the lens would be obvious to one of ordinary skill in the art at the time of the effective filing for the same reasoning set forth above with respect to claim 1.
	With respect to claim 12, Levraud as modified by Ito disclose and teach of a semi-finished spectacle lens as claimed (see rejection of claim 1 above). 
	With respect to claim 13, Levraud as modified by Ito disclose and one could inherently grind the surface with the sticker thereby removing both lens and sticker i.e. the sticker as recyclable” to the extent this is understood (paragraph 0045). 
	With respect to claims 14-15, Levraud as modified by Ito disclose and teach as set forth above and it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the sticker of Levraud as having these specific characteristics as claimed since Levraud discloses the sticker being applied to a semi-finished that would require further lens processing and possible further transportation to differing locations similar to that of the claimed invention. 

	 With respect to claim 17, Levraud as modified by Ito disclose and teach as set forth above and Levraud further discloses the sticker containing information about a potentially usable region for a final spectacle lens (paragraph 0063, 0069). 
Reasons for Allowance
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meanings of the 112 rejections set forth above).
Claims 6-8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of the claimed method specifically including, as the distinguishing features in combination with the other limitations, the sticker being a reference for at least one of a reference region or a coordinate system of the semi-finished spectacle lens and wherein the sticker is applied to the semi-finished spectacle lens with a positioning accuracy as claimed relative to a center of the semi-finished spectacle lens .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 20, 2021